(Por la Corte, a propuesta del
Juez Asociado Sr. Snyder.)
Por cuanto, la Corte de Distrito de San Juan sentenció al ape-lante por acometimiento y agresión grave en 2 de octubre de 1940 a la pena de $100 de multa o un día de cárcel por cada dólar que deje de pagar, no excediendo la prisión de noventa días de cárcel, y costas;
Por cuanto, el mismo día 2 de octubre apeló para ante este tribunal, no habiéndose radicado aún moción solicitando transcrip-ción de evidencia, ni pliego de excepciones o exposición del caso, o escrito alguno que formalice la apelación;
Por cuanto, el fiscal de este tribunal ha solicitado la desestima-ción de la apelación y el apelante a su vez radicado una oposición a la desestimación, en la que alega que habiendo fallecido el taquí-grafo que actuó en la vista de este caso así como el abogado que asumió su defensa en la corte inferior, procede ordenar la celebración de un nuevo juicio;
Por cuanto, el apelante ha sido negligente en la tramitación de su apelación, no excusándole el hecho de que haya muerto su abogado *998y el taquígrafo que tomó el récord, pues el primero murió en agosto y el segundo en diciembre, 1941, esto es diez y catorce meses respec-tivamente, desde la fecba en que apeló para ante este tribunal;
Por ouANto, los becbos en este caso no justifican que esta Corte ejerza su discreción en cuanto a ordenar la celebración de un nuevo juicio;
Bob tanto, se deniega la solicitud de nuevo juicio del apelante, se declara con lugar la moción del fiscal, y en su consecuencia se desestima, por abandono, el recurso.
Los siguientes casos fueron desestimados por abandono:
Núms. 8813, 8814, 8815, 8829, 8830, 8834, 8837, 8840, 8841, 8842, 8843, 8844, 8846, 8852, 8853, 8856, 8857, 8858, 8859, 8862, 8863, 8864, 8866, 8870, 8871, 8876, 8891, 8892, 8901, 8902, 8903, 8904, 8907, 8910, 8915, 8919, 8925, 8926, 8927, 8928, 8932, 8939, 8942, 8943, 8957, 8959, 8969, 8972, 8978, 8980, 8982, 8983, 8984, 8985, 8986, 8989, 8990, 8991, 8992, 8993, 8994, 8995, 8996, 8997, 8998, 8999, 9000, 9001, 9002, 9003, 9004, 9006, 9007, 9008, 9009, 9010, 9011, 9012, 9013, 9017, 9018, 9019, 9020, 9021, 9022, 9023, 9024, 9025, 9026, 9027, 9028, 9029, 9030, 9031, 9032, 9033, 9034, 9035, 9036, 9037, 9038, 9041, 9042, 9044, 9055, 9056, 9057, 9061, 9064, 9065, 9066, 9067, 9068, 9069, 9070, 9071, 9072, 9073, 9074, 9075, 9078, 9088, 9090, 9091, 9092, 9093, 9094, 9095, 9096, 9097, 9098, 9099, 9100, 9101, 9102, 9103, 9118, 9119, 9120, 9121, 9122, 9123, 9124, 9125, 9126, 9127, 9128, 9129, 9130, 9131 y 9132.
(5) FALTA U 'OMISIÓN DE NOTIFICAR. EL ESCRITO DE APELACIÓN
Los siguientes recursos fueron desestimados por no haberse noti-ficado el escrito de apelación a la parte apelada:
Núms. 8819, 8820, 8821, 8822, 8823, 8824, 8825, 8827, 8828, 8836, 8845, 8865, 8878, 8879, 8880, 8881, 8889, 8909, 8911, 8914, 6922, 8923, 8935, 8938, 8944, 8945, 8948, 8950, 8960, 8973, 8974, 8975, 8976, 8977, 8979, 9048, 9059, 9060, 9062 y 9110.
(o) FALTA DE JURISDICCIÓN
Falta de notificar el escrito de apelación a la parte apelada. Véase subdivisión (6), ante.
*999(C) DESISTIMIENTOS
(a) CASOS EN QUE SE TUVIERON POR DESISTIDOS A LOS APELANTES, A SU PROPIA INSTANCIA, DE LOS RECURSOS INTERPUESTOS
Núms. 8868, 8869, 8872, 8873, 8875, 8882, 8883, 8884, 8885, 8886, 8887, 8888, 8890, 8894, 8895, 8896, 8897, 8898, 8899, 8900, 8908 8912, 8920, 8921, 8924, 8929, 8930, 8931, 8933, 8934, .8936, 8937, 8946, 8947, 8952, 8953, 8954, 8955, 8956, 8958, 8961, 8962, 8963, 8965, 8966, 8967, 8968, 8970, 8971, 8981, 8987, 8988, 9038, 9039, 9045, 9046, 9047, 9049, 9050, 9051, 9052, 9053, 9054, 9089, 9105, 9106, 9107, 9117, 9134, 9138, 9140, 9144, 9161, 9377, 9207, 9228, 9245, 9251, 9254, 9273, 9276, 9277 y 9278.